                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

D.A., by and through his Parents,             :
D.A. and W.A.                                 :   Civil Action No.: 2:20-cv-1124
                                              :
     Plaintiffs,                              :
                                              :
v.                                            :
                                              :
Penn Hills School District,                   :
                                              :
     Defendant.                               :

                            JOINT STIPULATION OF FACTS

          The parties, by and through their respective counsel, hereby file the within

Joint Stipulation of Facts, as follows:

     1.   D.A. is a resident of the Penn Hills School District
     2.   D.A. is currently enrolled in Central Catholic High School.
     3.   D.A. has attended a parochial school his entire educational career and has
          never enrolled in the Penn Hills School District.
     4.   D.A.’s treating physicians have diagnosed him with asthma, depression,
          peanut allergy, and anxiety.
     5.   Penn Hills School District possessed documentation confirming D.A.’s
          diagnoses of asthma, depression, peanut allergy, and anxiety before
          September 2019.
     6.   D.A. requires accommodations for his disabling conditions.
     7.   Penn Hills School District is a recipient of federal funds
     8.   Pursuant to Public School Code, Section 1361, the District provides
          transportation services for students enrolled in the District. 24 P.S. § 13-
          1361.




                                             1
9.   Pursuant to Public School Code, Section 1361, the District also provides
     transportation to residents who are enrolled in eligible nonpublic schools
     within a 10-mile distance of District boundaries. 24 P.S. § 13-1361.
10. Pursuant to Public School Code, Section 1361, the District provides
     transportation services for residents who are enrolled in Central Catholic
     High School. 24 P.S. § 13-1361.
11. Before September 2019, the District provided D.A. with a document entitled
     "Section 504 Service Agreement.”
12. The Section 504 Service Agreement provided to D.A. included door-to-door
     transportation.
13. Before the 2019-2020 school year, the District provided door-to-door
     transportation for D.A. pursuant to the Section 504 Service Agreement.
14. D.A.'s parents provided doctor recommendations to support D.A.’s need for
     door-to-door transportation.
15. In September 2019, the District informed D.A.'s parents that it would be
     discontinuing door-to-door transportation.
16. D.A.'s family filed a complaint with the U.S. Department of Education Office
     of Civil Rights. The parties engaged in resolution, which was facilitated by
     OCR, on or about January 24, 2020.
17. On February 10, 2020, the District’s Superintendent informed D.A.’s parents
     that the District was “concluding services provided through Donovan’s
     Chapter 15/Section 504 Service Agreement . . . due to Donovan’s enrollment
     at Central Catholic High School.”
18. The letter further stated that “[d]ue to D.A.’s enrollment in a parochial
     school, he is not a protected student with a disability eligible for a Section
     504 Service Agreement from the District.”
19. The District currently provides door-to-door transportation students enrolled
     in Penn Hills School District who demonstrate a disability-based need for
     such an accommodation through a Section 504 Service Agreement or
     Individualized Education Program (IEP) with the District.


                                         2
   20. The District’s decision to end door-to-door transportation is solely based on
       Donovan’s enrollment in a private parochial school.


Date: October 26, 2020




Respectfully Submitted,                             Respectfully Submitted,


/s/ Jonathan D. Steele, Esquire                     /s/ Aimee R. Zundel, Esquire
Jonathan D. Steele, Esquire                         Aimee R. Zundel, Esquire
PA ID 313969                                        PA I.D. 208694
Steele Schneider                                    Weiss Burkardt Kramer
One Gateway Center                                  445 Fort Pitt Blvd, Suite 503
420 Ft. Duquesne Blvd, Suite 500                    Pittsburgh, PA 15219
Pittsburgh, PA 15222                                azundel@wbklegal.com
jonathansteele@steeleschneider.com

Counsel for Plaintiffs                              Counsel for Defendant




                                          3
